SPECIAL RETENTION AWARD -VERSION B
RESTRICTED STOCK UNIT AWARD AGREEMENT
RECITALS
A. The Corporation has implemented the Plan as an equity incentive program to
encourage key employees and officers of the Corporation and the non-employee
members of the Board to remain in the employ or service of the Corporation by
providing them with an opportunity to acquire a proprietary interest in the
success of the Corporation.
B. Participant is to render valuable services to the Corporation (or any Parent
or Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Corporation’s
issuance of shares of Class A Common Stock to Participant under the Plan.
C. All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix A.
NOW, THEREFORE, it is hereby agreed as follows:
          1. Grant of Restricted Stock Units. The Corporation hereby awards to
Participant, as of the Award Date, restricted stock units under the Plan. Each
restricted stock unit that vests hereunder shall entitle Participant to one
share of the Corporation’s Class A Common Stock on the designated issuance date.
The number of shares of Class A Common Stock underlying the awarded restricted
stock units, the applicable vesting requirements for those units and the
underlying shares and the issuance dates for the shares that vest are set forth
in the Award Summary below. The remaining terms and conditions governing the
Award are set forth in the remainder of this Agreement.

     
Participant:
  «First_Name» «Last_Name»
 
   
Award Date:
   
 
   
Number of Shares
Subject to Award:
  «Shares» shares of Class A Common Stock (the “Shares”)
 
   
Vesting Schedule:
  The Shares shall vest in a series of installments over the period of
Participant’s continued Service as follows:
                                        . Such Service-vesting schedule shall
constitute the “Normal Vesting Schedule.” However, the Shares may vest on an
accelerated basis in accordance with the applicable provisions of Paragraph 3(b)
or Paragraph 5 of this Agreement.

 



--------------------------------------------------------------------------------



 



     
Issuance Schedule:
  Each Share in which Participant vests in accordance with the Normal Vesting
Schedule shall be issued, subject to the Corporation’s collection of all
applicable Withholding Taxes, on the date that particular Share vests (the
“Vesting Date”) or as soon after that scheduled Vesting Date as administratively
practicable, but in no event later than the later of (i) the close of the
calendar year in which such Vesting Date occurs or (ii) the fifteenth day of the
third calendar month following such Vesting Date. The Shares which vest pursuant
to Paragraph 3(b) or Paragraph 5 of this Agreement shall be issued in accordance
with the provisions of the applicable paragraph. The applicable Withholding
Taxes shall be collected pursuant to the procedure set forth in Paragraph 7 of
this Agreement.

          2. Limited Transferability. Prior to the actual issuance of the Shares
which vest hereunder, Participant may not transfer any interest in the
restricted stock units subject to the Award or the underlying Shares or pledge
or otherwise hedge the sale of those units or Shares, including (without
limitation) any short sale or any acquisition or disposition of any put or call
option or other instrument tied to the value of those Shares. However, any
Shares which vest hereunder but otherwise remain unissued at the time of
Participant’s death shall be transferred to Participant’s designated beneficiary
or beneficiaries of this Award or, in the absence of such designated
beneficiaries, pursuant to the provisions of Participant’s will or the laws of
inheritance. Participant may make a beneficiary designation with respect to this
Award at any time by filing the appropriate form with the Plan Administrator or
its designate.
          3. Cessation of Service.
               (a) Except as otherwise provided in Paragraph 3(b) below,
Participant shall not vest in any additional Shares following his or her
cessation of Service. Accordingly, should Participant cease Service for any
reason prior to vesting in one or more Shares subject to this Award, then the
Award will be immediately cancelled with respect to those unvested Shares, and
the number of restricted stock units will be reduced accordingly. Participant
shall thereupon cease to have any right or entitlement to receive any Shares
under those cancelled units, and those Shares shall cease to be subject to this
Award.
               (b) Should Participant cease Service prior to the completion of
the Normal Vesting Schedule by reason of an Involuntary Termination, then
Participant shall, upon satisfaction of the Release Condition set forth in
Paragraph 3(c) below, vest in all of the unvested Shares at the time subject to
this Award. The Shares that vest on such accelerated basis will be issued to
Participant within the sixty (60)-day period following the date of Participant’s
Involuntary Termination; provided, however, that should such sixty (60)-day
period span two taxable years, the issuance shall be effected during the portion
of that period that occurs in the second taxable year.

2



--------------------------------------------------------------------------------



 



               (c) The accelerated vesting of the unvested Shares subject to
this Award at the time of Participant’s Involuntary Termination shall be
contingent upon Participant’s satisfaction of the following requirements
(collectively the “Release Condition”): (i) Participant must execute and deliver
to the Corporation, within twenty-one (21) days (or forty-five (45) days to the
extent such longer period is required under applicable law) after the effective
date of such Involuntary Termination, a comprehensive general release (in the
form provided by the Corporation at the time of such Involuntary Termination)
releasing the Corporation and its officers, directors, employees, stockholders,
subsidiaries, affiliates, representatives and other related parties from all
claims that Participant may have with respect to such parties relating to or
arising from Participant’s employment with the Corporation (or any affiliated
entity) and the termination of that employment relationship and containing such
confidentiality, non-solicitation, non-disparagement and non-competition
covenants as the Corporation deems satisfactory under the circumstances and (ii)
such release must become effective and enforceable under applicable law after
the expiration of any applicable revocation periods under federal or state law.
          4. Stockholder Rights.
               (a) The holder of this Award shall not have any stockholder
rights, including voting, dividend or liquidation rights, with respect to the
Shares subject to the Award until Participant becomes the record holder of those
Shares following their actual issuance upon the Corporation’s collection of the
applicable Withholding Taxes.
               (b) Notwithstanding the foregoing, should any dividend or other
distribution, whether regular or extraordinary, payable other than in shares of
Class A Common Stock, be declared and paid on the Corporation’s outstanding
Class A Common Stock in one or more calendar years during which Shares remain
subject to this Award (i.e., those Shares are not otherwise issued and
outstanding for purposes of entitlement to the dividend or distribution), then a
special book account shall be established for Participant and credited with a
phantom dividend equivalent to the actual dividend or distribution which would
have been paid on the Shares had such Shares been issued and outstanding and
entitled to that dividend or distribution. As the Shares subsequently vest in
one or more installments hereunder, the phantom dividend equivalents credited to
those Shares in the book account shall vest, and those vested phantom dividend
equivalents shall be distributed to Participant (in cash or such other form as
the Plan Administrator may deem appropriate in its sole discretion) concurrently
with the issuance of the vested Shares to which they relate. However, each such
distribution shall be subject to the Corporation’s collection of the Withholding
Taxes applicable to that distribution. In no event shall any phantom dividend
equivalents vest or become distributable unless the Shares to which they relate
vest in accordance with the terms of this Agreement.
          5. Change in Control. Should a Change in Control be effected during
the period of Participant’s Service and at a time when one or more unvested
Shares remain subject to this Award, then Participant shall, immediately prior
to the closing of that Change in Control transaction, vest in all those unvested
Shares. The Shares that so vest shall be converted into the right to receive for
each such Share the same consideration per share of Class A Common Stock payable
to the other holders of such Class A Common Stock in consummation of the Change
in

3



--------------------------------------------------------------------------------



 



Control and distributed at the same time as such stockholder payments, but in no
event shall such distribution to Participant be completed later than the later
of (i) the end of the calendar year in which such Change in Control is effected
or (ii) the fifteenth (15th) day of the third (3rd) calendar month following the
effective date of that Change in Control. Each distribution made under this
Paragraph 5 shall be subject to the Corporation’s collection of the applicable
Withholding Taxes. This Agreement shall not in any way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.
          6. Adjustment in Shares. Should any change be made to the Class A
Common Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares, spin-off transaction, extraordinary
dividend or distribution or other change affecting the outstanding Class A
Common Stock as a class without the Corporation’s receipt of consideration, or
should the value of outstanding shares of Class A Common Stock be substantially
reduced as a result of a spin-off transaction or an extraordinary dividend or
distribution, or should there occur any merger, consolidation or other
reorganization, then equitable adjustments shall be made by the Plan
Administrator to the total number and/or class of securities issuable pursuant
to this Award in order to reflect such change and thereby prevent a dilution or
enlargement of benefits hereunder. In making such equitable adjustments, the
Plan Administrator shall take into account any amounts credited to Participant’s
book account under Paragraph 4(b) in connection with the transaction, and the
determination of the Plan Administrator shall be final, binding and conclusive.
However, in the event of a Change of Control, the adjustments (if any) shall be
made in accordance with the applicable provisions of Section 13.8 of the Plan
governing Change of Control transactions. Notwithstanding the above, the
conversion of any convertible securities of the Corporation shall not be deemed
to have been effected without the Corporation’s receipt of consideration.
          7. Withholding Taxes.
               (a) The Corporation shall collect the Withholding Taxes with
respect to each distribution of phantom dividend equivalents by withholding a
portion of that distribution equal to the amount of the applicable Withholding
Taxes, with the cash portion of the distribution to be the first portion so
withheld.
               (b) The Corporation shall collect the applicable Withholding
Taxes with respect to all Shares which vest and become issuable pursuant to the
provisions of this Agreement through the following automatic share withholding
method:
     • On the applicable issuance date, the Corporation shall withhold, from the
vested Shares otherwise issuable to Participant at that time, a portion of those
Shares with a Fair Market Value (measured as of the issuance date) equal to the
applicable Withholding Taxes; provided, however, that the number of Shares which
the Corporation shall be required to so withhold shall not exceed in Fair Market
Value (other than by reason of the rounding up of any fractional share to the
next whole Share) the amount necessary to satisfy the Corporation’s required tax
withholding obligations using the minimum statutory withholding rates for

4



--------------------------------------------------------------------------------



 



federal and state tax purposes, including payroll taxes, that are applicable to
supplemental taxable income. Participant hereby expressly authorizes the
Corporation to withhold any such additional fractional Share that is needed to
round up the Share withholding to the next whole Share, with the Fair Market
Value of that additional fractional Share to be added to the amount of taxes
withheld by the Corporation from his or her wages for the calendar year in which
the issuance date occurs, and to report that additional tax withholding as part
of his or her W-2 tax withholdings for such year.
               (c) Except as otherwise provided in Paragraph 5 or this
Paragraph 7, the settlement of all restricted stock units which vest under the
Award shall be made solely in shares of Class A Common Stock. No fractional
share of Class A Common Stock shall be issued pursuant to this Award, and any
fractional share resulting from any calculation made in accordance with the
terms of this Agreement shall be rounded down to the next whole share of Class A
Common Stock.
          8. Non-Disparagement Covenant. Participant hereby agrees that
Participant will not make any disparaging, negative or untrue statements about
the Corporation, including (without limitation) any statements about the
Corporation, its products or services, business affairs or officers, directors
or employees. Participant acknowledges and agrees that any of the benefits
payable to Participant under this Agreement may, without prior notice, terminate
immediately upon his or her failure to abide by the terms of this Paragraph 8.
          9. Notices. Any notice required to be given or delivered to the
Corporation under the terms of this Agreement shall be in writing and addressed
to the Corporation at its principal corporate offices or shall be effected by
properly addressed electronic mail delivery. Any notice required to be given or
delivered to Participant shall be in writing and addressed to Participant at the
most recent address then on file for Participant in the Corporation’s Human
Resources Department. All notices shall be deemed effective upon personal or
electronic delivery or upon deposit in the U.S. mail, postage prepaid and
properly addressed to the party to be notified.
          10. Compliance with Laws and Regulations. The issuance of shares of
Class A Common Stock pursuant to the Award shall be subject to compliance by the
Corporation and Participant with all applicable requirements of law relating
thereto and with all applicable regulations of any Stock Exchange on which the
Class A Common Stock may be listed for trading at the time of such issuance.
          11. Successors and Assigns. Except to the extent otherwise provided in
this Agreement, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the Corporation and its successors and assigns and
Participant and the legal representatives, heirs and legatees of Participant’s
estate and any beneficiaries of the Award designated by Participant.

5



--------------------------------------------------------------------------------



 



          12. Code Section 409A It is the intention of the parties that the
provisions of this Agreement shall comply with the requirements of the
short-term deferral exception to Section 409A of the Code and Treasury
Regulations Section 1.409A-1(b)(4). Accordingly, to the extent there is any
ambiguity as to whether one or more provisions of this Agreement would otherwise
contravene the requirements or limitations of Code Section 409A applicable to
such short-term deferral exception, then those provisions shall be interpreted
and applied in a manner that does not result in a violation of the requirements
or limitations of Code Section 409A and the Treasury Regulations thereunder that
apply to such exception.
          13. Construction. This Agreement and the Award evidenced hereby are
made and granted pursuant to the Plan and are in all respects limited by and
subject to the terms of the Plan. All decisions of the Plan Administrator with
respect to any question or issue arising under the Plan or this Agreement shall
be conclusive and binding on all persons having an interest in the Award.
          14. Governing Law. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Arizona without
resort to that State’s conflict-of-laws rules.
          15. Participant Acceptance. The Participant must accept the terms and
conditions of this Agreement either electronically through the electronic
acceptance procedure established by the Corporation or through a written
acceptance delivered to the Corporation in a form satisfactory to the
Corporation. In no event shall any shares of Class A Common Stock be issued
under this Agreement in the absence of such acceptance.
IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

            APOLLO GROUP, INC.
      By:           Title:           

6



--------------------------------------------------------------------------------



 



         

APPENDIX A
DEFINITIONS
The following definitions shall be in effect under the Agreement:
          A. Agreement shall mean this Restricted Stock Unit Issuance Agreement.
          B. Award shall mean the award of restricted stock units made to
Participant pursuant to the terms of this Agreement.
          C. Award Date shall mean the date the restricted stock units are
awarded to Participant pursuant to the Agreement and shall be the date indicated
in Paragraph 1 of the Agreement.
          D. Board shall mean the Corporation’s Board of Directors.
          E. Change in Control shall have the meaning assigned to such term in
Section 3.1(e) of the Plan.
          F. Code shall mean the Internal Revenue Code of 1986, as amended.
          G. Class A Common Stock shall mean shares of the Corporation’s Class A
common stock.
          H. Corporation shall mean Apollo Group, Inc., an Arizona corporation,
and any successor corporation to Apollo Group, Inc. which shall by appropriate
action adopt the Plan.
          I. Employee shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.
          J. Fair Market Value per share of Class A Common Stock on any relevant
date shall be the closing price per share of such Class A Common Stock on the
date in question on the Stock Exchange serving as the primary market for the
Class A Common Stock, as such price is reported by the National Association of
Securities Dealers (if primarily traded on the Nasdaq Global or Global Select
Market) or as officially quoted in the composite tape of transactions on any
other Stock Exchange on which the Class A Common Stock is then primarily traded.
If there is no closing selling price for the Class A Common Stock on the date in
question, then the Fair Market Value shall be the closing price on the last
preceding date for which such quotation exists.
          

 



--------------------------------------------------------------------------------



 




          K. Involuntary Termination shall mean the unilateral termination of
the Participant’s Service by the Corporation (or any Parent or Subsidiary
employing Participant) for any reason other than a Termination for Cause;
provided, however, in no event shall an Involuntary Termination be deemed to
incur in the event the Participant’s Service terminates by reason of his or her
death or disability.
          L. 1934 Act shall mean the Securities Exchange Act of 1934, as amended
from time to time.
          M. Participant shall mean the person to whom the Award is made
pursuant to the Agreement.
          N. Parent shall mean any corporation (other than the Corporation) in
an unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
          O. Plan shall mean the Corporation’s 2000 Stock Incentive Plan, as
amended or restated from time to time.
          P. Plan Administrator shall mean the Compensation Committee of the
Board acting in its capacity as administrator of the Plan.
          Q. Service shall mean Participant’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee.
However, Participant shall be deemed to cease Service immediately upon the
occurrence of the any of the following events: (i) Participant no longer
performs services in an Employee capacity for the Corporation (or any Parent or
Subsidiary), (ii) the entity for which Participant renders services in an
Employee capacity ceases to remain a Parent or Subsidiary of the Corporation,
even though Participant may subsequently continue to perform services for that
entity, or (iii) if Participant is employed on the Award Date in a capacity
other than (or in addition to) a faculty member, Participant ceases to remain
employed in that capacity and is accordingly employed by the Corporation (or any
Parent or Subsidiary) solely in the capacity of a faculty member. Service as an
Employee shall not be deemed to cease during a period of military leave, sick
leave or other personal leave approved by the Corporation; provided, however,
that except to the extent otherwise required by law or expressly authorized by
the Plan Administrator or by the Corporation’s written policy on leaves of
absence, no Service credit shall be given for vesting purposes for any period
Participant is on a leave of absence.
          R. Shares shall mean the shares of Class A Common Stock which may vest
and become issuable under the Award pursuant to the terms of this Agreement.
          S. Stock Exchange shall mean the American Stock Exchange, the Nasdaq
Global or Global Select Market or the New York Stock Exchange.

 



--------------------------------------------------------------------------------



 



          T. Subsidiary shall mean any corporation (other than the Corporation)
in an unbroken chain of corporations beginning with the Corporation, provided
each corporation (other than the last corporation) in the unbroken chain owns,
at the time of the determination, stock possessing fifty percent (50%) or more
of the total combined voting power of all classes of stock in one of the other
corporations in such chain.
          U. Termination for Cause shall mean the termination of the
Participant’s Service by the Corporation (or any Parent or Subsidiary employing
Participant) for one or more of the following reasons:
          (i) repeated dereliction of the material duties and responsibilities
of his or her position with the Corporation (or any Parent or Subsidiary);
          (ii) misconduct, insubordination or failure to comply with the
policies of the Corporation (or any Parent or Subsidiary employing the
Participant) governing employee conduct and procedures;
          (iii) excessive lateness or absenteeism;
          (iv) conviction of or pleading guilty or nolo contendere to any felony
involving theft, embezzlement, dishonesty or moral turpitude;
          (v) commission of any act of fraud against, or the misappropriation of
property belonging to, the Corporation (or any Parent or Subsidiary);
          (vi) commission of any act of dishonesty in connection with his or her
responsibilities as an Employee that is intended to result in his or her
personal enrichment or the personal enrichment of his or her family or others;
          (vii) any other misconduct adversely affecting the business or affairs
of the Corporation (or any Parent or Subsidiary); or
          (viii) a material breach of any agreement the Participant may have at
the time with the Corporation (or any Parent or Subsidiary employing the
Participant), including (without limitation) any proprietary information,
non-disclosure or confidentiality agreement.
          V. Withholding Taxes shall mean the (i) the employee portion of the
federal, state and local employment taxes required to be withheld by the
Corporation in connection with the vesting of the shares of Class A Common Stock
under the Award and any phantom dividend equivalents relating to those shares
and (ii) the federal, state and local income taxes required to be withheld by
the Corporation in connection with the issuance of those vested shares and the
distribution of any phantom dividend equivalents relating to such shares.

 